         Case 1:19-cv-02713-APM Document 19 Filed 11/15/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
FIRST CHOICE MASONRY, INC.,               )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                  Case No. 19-cv-02713 (APM)
                                          )
MOSELEY CONSTRUCTION                      )
GROUP, INC., et al.,                      )
                                          )
      Defendants.                         )
_________________________________________ )

                  ORDER FOR INITIAL SCHEDULING CONFERENCE

       The Initial Scheduling Conference in this matter is set for December 20, 2019, at 10:15

a.m. in Courtroom 10. Counsel who attend must be sufficiently familiar with the case to answer

any questions which arise; parties are welcome and are encouraged to attend. In the event counsel

or a party is unable to appear on the scheduled date and time due to an unresolvable scheduling

conflict, counsel shall meet and confer and provide, via e-mail, two alternative dates and times to

the Courtroom Deputy Clerk, Mr. Jean-Claude Douyon, who shall reset the initial scheduling

conference and provide notice to the parties (Jean-Claude_Douyon@dcd.uscourts.gov).

       Pursuant to Local Civil Rule 16.3 and Federal Rule of Civil Procedure 26(f), counsel shall

confer at least 21 days prior to the above date and submit their Report addressing all topics listed

in Local Civil Rule 16.3(c) no fewer than seven (7) days prior to the date of the Initial Scheduling

Conference. Counsel are reminded that Rule 26(f) has been amended to direct the parties to discuss

at their discovery planning conference issues relating to discovery of electronically stored

information, preservation of discoverable information, and assertions of privilege or attorney work

product, including whether to ask the court to enter an order reflecting any agreement between the
          Case 1:19-cv-02713-APM Document 19 Filed 11/15/19 Page 2 of 2



parties regarding the procedure for asserting such claims after production. See Fed. R. Civ. P.

26(f)(3). If appropriate, then counsel must address these additional topics in their Report. Counsel

are also directed to include at the start of their Report a brief statement of the case and the statutory

or common law basis for all causes of action and defenses.

        A request to continue the scheduling conference after it is set must be made by motion filed

no later than three (3) business days prior to the hearing and must include two alternative dates

and times that have been agreed to by all parties. A motion for continuance that does not include

alternative dates and times acceptable to all parties will be denied.

        Counsel shall not contact chambers directly concerning scheduling or other matters, as

chambers personnel will not handle questions relating to the status or scheduling of pending

matters, except in case of an emergency. In an emergency, chambers can be reached at 202-354-

3250.




Dated: November 15, 2019                                       Amit P. Mehta
                                                        United States District Court Judge




                                                   2
